                                 Case 21-51001-CSS                   Doc 1-1     Filed 07/09/21       Page 1 of 2
Defendant:                 Schenker, Inc.
Bankruptcy Case            In re Charming Charlie Holdings Inc., et al.
Preference Period:         April 12, 2019 - July 11, 2019
                                                        Transfers During Preference Period

                                 Debtor(s) Incurring
    Debtor Transferor(s)          Antecedent Debt        Payment Number Payment Amount Payment Date   Invoice Number   Invoice Date   Invoice Amount
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510289947        3/19/19           $1,372.97
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510289985        3/19/19            $954.57
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510289951        3/19/19            $702.40
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510289980        3/19/19            $495.89
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510289944        3/19/19            $443.77
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510289979        3/19/19            $388.79
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510289978        3/19/19            $272.50
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290007        3/20/19           $1,732.73
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290012        3/20/19           $1,288.87
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290011        3/20/19            $981.13
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290015        3/20/19            $900.43
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290009        3/20/19            $498.18
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290014        3/20/19            $388.81
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290006        3/20/19            $365.10
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290010        3/20/19            $313.77
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290008        3/20/19            $268.48
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290013        3/20/19            $241.69
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290071        3/21/19           $4,309.94
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290070        3/21/19           $3,402.45
    Charming Charlie LLC        Charming Charlie LLC            875888         $10,409.20   4/25/19    2510290088        3/21/19           $2,856.21
    Charming Charlie LLC        Charming Charlie LLC            875888         $10,409.20   4/25/19    2510290087        3/21/19           $2,685.36
    Charming Charlie LLC        Charming Charlie LLC            875888         $10,409.20   4/25/19    2510290074        3/21/19           $1,817.97
    Charming Charlie LLC        Charming Charlie LLC            875888         $10,409.20   4/25/19    2510290080        3/21/19            $928.45
    Charming Charlie LLC        Charming Charlie LLC            875888         $10,409.20   4/25/19    2510290078        3/21/19            $819.52
    Charming Charlie LLC        Charming Charlie LLC            875888         $10,409.20   4/25/19    2510290077        3/21/19            $622.33
    Charming Charlie LLC        Charming Charlie LLC            875888         $10,409.20   4/25/19    2510290076        3/21/19            $364.39
    Charming Charlie LLC        Charming Charlie LLC            875888         $10,409.20   4/25/19    2510290086        3/21/19            $314.97
    Charming Charlie LLC        Charming Charlie LLC            875887         $19,509.51   4/25/19    2510290073        3/21/19            $187.04
    Charming Charlie LLC        Charming Charlie LLC            876273         $20,502.59   5/15/19    2510290079        3/21/19           $1,487.05
    Charming Charlie LLC        Charming Charlie LLC            876273         $20,502.59   5/15/19    2510288583A       4/10/19           $9,904.63
    Charming Charlie LLC        Charming Charlie LLC            876273         $20,502.59   5/15/19    2510284646A       4/10/19           $6,900.19
    Charming Charlie LLC        Charming Charlie LLC            876273         $20,502.59   5/15/19    2510288580A       4/10/19           $1,238.51
    Charming Charlie LLC        Charming Charlie LLC            876273         $20,502.59   5/15/19    2510288581A       4/10/19            $495.23
    Charming Charlie LLC        Charming Charlie LLC            876273         $20,502.59   5/15/19    2510288582A       4/10/19            $242.00
    Charming Charlie LLC        Charming Charlie LLC            876273         $20,502.59   5/15/19    2510288355A       4/10/19            $234.98
    Charming Charlie LLC        Charming Charlie LLC            876378         $31,914.79   5/29/19    2510290572        3/28/19           $2,736.96
    Charming Charlie LLC        Charming Charlie LLC            876378         $31,914.79   5/29/19    2510289954        4/19/19           $2,137.79
    Charming Charlie LLC        Charming Charlie LLC            876378         $31,914.79   5/29/19    2510289965        4/19/19            $463.22
    Charming Charlie LLC        Charming Charlie LLC            876378         $31,914.79   5/29/19    2510289943A       4/22/19          $15,536.16
    Charming Charlie LLC        Charming Charlie LLC            876378         $31,914.79   5/29/19    2510290569A       4/22/19           $4,186.18



Schenker, Inc.
Bankruptcy Case: In re Charming Charlie Holdings Inc., et al.
July 9, 2021                                                                                                                                  P. 1
                                   Case 21-51001-CSS                 Doc 1-1     Filed 07/09/21       Page 2 of 2
                                                         Transfers During Preference Period

                                   Debtor(s) Incurring
    Debtor Transferor(s)            Antecedent Debt      Payment Number Payment Amount Payment Date   Invoice Number   Invoice Date   Invoice Amount
    Charming Charlie LLC          Charming Charlie LLC          876378         $31,914.79   5/29/19    2510290579A       4/22/19           $1,921.03
    Charming Charlie LLC          Charming Charlie LLC          876378         $31,914.79   5/29/19    2510290574A       4/22/19           $1,594.80
    Charming Charlie LLC          Charming Charlie LLC          876378         $31,914.79   5/29/19    2510290079A       4/22/19           $1,487.05
    Charming Charlie LLC          Charming Charlie LLC          876378         $31,914.79   5/29/19    2510290638A       4/22/19            $784.25
    Charming Charlie LLC          Charming Charlie LLC          876378         $31,914.79   5/29/19    2510290575A       4/22/19            $326.55
    Charming Charlie LLC          Charming Charlie LLC          876378         $31,914.79   5/29/19    2510289971A       4/22/19            $301.79
    Charming Charlie LLC          Charming Charlie LLC          876378         $31,914.79   5/29/19    2510289969A       4/22/19            $221.52
    Charming Charlie LLC          Charming Charlie LLC          876378         $31,914.79   5/29/19    2510289970A       4/22/19            $217.49
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510290988        5/7/19            $1,184.51
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510290982        5/7/19             $488.31
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510290986        5/7/19             $452.33
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510290987        5/7/19             $276.65
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510290990        5/8/19            $1,781.28
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291803        5/10/19           $2,365.77
    Charming Charlie LLC          Charming Charlie LLC          876490          $6,305.52   6/19/19    2510292116        5/10/19           $2,363.75
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291839        5/10/19           $1,942.48
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291811        5/10/19           $1,933.10
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291810        5/10/19           $1,650.99
    Charming Charlie LLC          Charming Charlie LLC          876490          $6,305.52   6/19/19    2510292113        5/10/19           $1,072.75
    Charming Charlie LLC          Charming Charlie LLC          876490          $6,305.52   6/19/19    2510292115        5/10/19            $881.99
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291845        5/10/19            $816.68
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291801        5/10/19            $800.40
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291843        5/10/19            $703.53
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291841        5/10/19            $698.37
    Charming Charlie LLC          Charming Charlie LLC          876490          $6,305.52   6/19/19    2510291847        5/10/19            $685.41
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291804        5/10/19            $635.75
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291844        5/10/19            $598.94
    Charming Charlie LLC          Charming Charlie LLC          876490          $6,305.52   6/19/19    2510292112        5/10/19            $475.97
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291842        5/10/19            $420.96
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291840        5/10/19            $413.75
    Charming Charlie LLC          Charming Charlie LLC          876490          $6,305.52   6/19/19    2510292109        5/10/19            $397.96
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291838        5/10/19            $394.97
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291836        5/10/19            $292.19
    Charming Charlie LLC          Charming Charlie LLC          876489         $18,139.01   6/19/19    2510291846        5/10/19            $288.05
    Charming Charlie LLC          Charming Charlie LLC          876490          $6,305.52   6/19/19    2510292110        5/10/19            $220.04
    Charming Charlie LLC          Charming Charlie LLC          876490          $6,305.52   6/19/19    2510292111        5/10/19            $207.65
    Charming Charlie LLC          Charming Charlie LLC          876777          $6,250.00   7/2/19     2030074164        6/20/19           $6,250.00

         Totals:       7 transfer(s), $113,030.62




Schenker, Inc.
Bankruptcy Case: In re Charming Charlie Holdings Inc., et al.
July 9, 2021                                                                                                                                  P. 2
